Citation Nr: 0912388	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A November 2005 hearing before a decision review officer at 
the RO addressed other issues.  In May 2007, a hearing at the 
RO before the undersigned Veterans Law Judge addressed the 
hypertension claim and other issues.  The hearing transcripts 
are in the claims folder.  

In January 2008, the Board decided other issues and remanded 
the claim for service connection for hypertension so the 
Veteran could be sent notice in accordance with the Veterans 
Assistance Act of 2000 (VCAA).  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Complying notice was sent to the 
Veteran in January 2008, and again in August 2008.  The 
Veteran did not respond.  In December 2008, the RO 
readjuducated the claim with a supplemental statement of the 
case (SSOC).  The Veteran did not respond.  His 
representative made presentations on his behalf in January 
2009 and March 2009.  The matter is now ready for appellate 
review by the Board.  


FINDING OF FACT

The Veteran's hypertension is proximately due to and the 
result of his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran contends that his hypertension is the result of 
his service-connected diabetes mellitus.  At his May 2007 
Board hearing, the Veteran testified of various symptoms of 
his diabetes and reported that he took medication for 
hypertension.  Service connection on a secondary basis may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  However, secondary service connection 
requires competent evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2004); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Review of the file discloses extensive VA and private medical 
records establishing the existence of both hypertension and 
diabetes mellitus.  However, there are only two opinions as 
to whether the Veteran's hypertension is proximately due to 
or the result of his service-connected diabetes mellitus.  

A private physician's clinical notes reflect long standing 
diabetes mellitus.  A note, dated in February 2002, shows 
that the Veteran had hypertension, which had not been 
addressed before.  Oral medication was begun.  The Veteran's 
progress was followed and his medication increased in 
December 2002.  The physician noted the presence of other 
conditions, including diabetes, but did not link them.  

In February 2004, the Veteran had a VA examination.  His 
primary diagnosis of diabetes mellitus was noted.  It was 
also reported that hypertension had been diagnosed in 2002.  
The examiner, a physician's assistant, expressed an opinion 
in support of the claim.  He commented that it was "More 
likely than not the patient's hypertension is due to his 
diabetes mellitus due to the fact that he was diagnosed with 
diabetes in 1980 and diagnosed with hypertension in the year 
2002."  

A reviewer (initial's B.F.) altered the examiner's opinion by 
inserting the word "not," so the opinion would read "More 
likely than not the patient's hypertension is not due to his 
diabetes mellitus."  The remainder of the sentence, with the 
explanation, was crossed out and B.F. wrote, "He has 
entirely normal renal function."  B.F. also commented that 
the diabetes mellitus was "in terrible control."  B.F. also 
initialed other medical records printed at the RO in February 
2004.  While the record does not reveal any medical 
credentials, he appears to be a medical adviser at the RO.  
Even so, he cannot cancel out the opinion of the medical 
professional who did the examination and expressed an opinion 
in support of the claim.  

Further, while renal involvement would clearly implicate 
diabetes as a cause for hypertension, it does not happen in 
all cases.  So, normal renal function does not exclude 
diabetes as a cause of hypertension.  Also, in February 2004, 
there was no test for microalbuminuria, which is associated 
with hypertension and renal impairment due to diabetes.  VA 
tested for microalbuminuria in April 2006, and the results 
were positive.  Therefore, we cannot say that the Veteran's 
renal functions are entirely normal, as asserted by B.F. as 
the reason for his opinion against the claim.  Consequently, 
the opinion against the claim, assuming it is a medical 
opinion, is not supported by the laboratory tests or any 
sound reasoning.  

The examiner who did the February 2004 VA examination 
expressed an opinion in support of the claim and backed it up 
with simple but acceptable reasoning.  The opinion against 
the claim was by an unknown person who expressed an opinion 
contrary the laboratory results.  The evidence here is at 
least in equipoise.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter VA gives the claimant the 
benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  So, in this case, the Board 
gives the Veteran the benefit of the doubt and finds that the 
medical evidence supports the conclusion that his 
hypertension is proximately due to and the result of his 
service-connected diabetes mellitus.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


